Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 7 December 1815
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


            
              Très respectable Ami,
               Mounticello: 7 Xbre 1815.
            
            je viens de passer trois jours dans votre Maison, comblé des bontés de Madame Randolph, et du plaisir de voir vos grandes et Belles Petites Filles ainsi que la toute charmante très petite Fille.
            Corréa dit qu’il faut absolument que je parte, Si je ne veux pas être arrêté par la rigueur de l’Hyver, et forcé de vous importuner de moi pendant trois mois.
            Il est parti lui même avant-hier. Je Suis resté deux jours de plus dans l’esperance de vous voir arriver d’heure en heure.
            J’aurais volontiers bravé l’hyver. J’ai voyagé en Pologne dans les neiges. Mais mon Fils, qui a quitté Sa manufacture pour m’accompagner, est obligé d’y retourner, et je suis tellement ignorant de la Langue anglaise, quand il faut la parler ou l’écouter, qu’il  m’est en voyage d’une utilité presque indispensable.
            Je me Suis cependant déterminé pour apprendre un peu de cette langue, dont un Ami de l’Amérique ne peut ici Se passer,   à commencer le travail que vous m’aviez ordonné de traduire moi même en anglais mon ouvrage Sur l’éducation.
            Je vous en laisse les premieres Pages. Vous me direz Si je dois continuer, ou abandonner cette entreprise.—Je n’oublie point que, Si j’y persiste, vous m’avez promis votre Plume excellente pour corriger mon mauvais anglais avant l’impression.
            Je vous laisse aussi deux autres ouvrages, dont je désire beaucoup que le plus considérable vous paraisse digne de votre attention et obtienne votre approbation.
            Les trois Républiques unies de la nouvelle Grenade, de Carthagène et de Caraccas m’ont fait demander mes idées Sur la Constitution à laquelle elles voudraient S’arrêter, ne regardant leur etat actuel que comme révolutionnaire et provisoire.
            Je crois qu’il pourra y avoir douze grandes Républiques espagnoles en Amerique, et quelles devront Se confederer entre tant entre elles qu’avec vos Etats unis.—Et je tâche de leur appliquer autant que leurs circonstances locales pourront le permettre les Projets que mes Amis et moi avions formés pour le rétablissement de la République Française, Si nous avions pu comme nous le voulions renverser Buonaparte Sans recevoir ni accepter d’autres Rois.
            Le troisieme ouvrage dont je vous prie d’accepter une copie a êté fait en mer, et ne traite que de choses qui vous Sont très connues ainsi que l’estimable Ecrivain  auquel je les ai adressées. Mais vous y trouverez (Pages 36 à 44) une très longue note qui contient ce que je pensais de Buonaparte en quittant la France, avec une addition Sur ce que je pense aujourd’hui de Sa conduite ulterieure et des malheurs de ma Patrie.—Hélas elle périra, et entrainera l’Europe dans Sa chute.
            Celle de l’Allemagne, celle de l’Italie et celle de l’Angleterre ne tarderont point à Suivre la nôtre.
            S’il etait arrivait cependant qu’elles fussent un peu retardées, il est certain que l’Angleterre vous fera encore une guerre Sanglante dont elle ne dissimule pas les préparatifs:—Elle fera cette guerre tant par haine que pou qu’afin d’avoir un prétexte pour conserver Sa Standing Army, qu’elle n’a nulle intention de réformer, et qui par les Places à donner et les marchés à faire est pour Son Ministère d’un grand interêt.
            Si cette Guerre a lieu, je désire que mes Enfans, mes Petits Enfans et moi même, malgré mon age, nous y fassions remarquer comme de fidelles Américains et de vaillans Républicains.
            C’est une des raisons qui me fait font appuyer auprès de vous, et vous prier d’appuyer de toute votre influence auprès de Monsieur le Président, la demande que fait mon Fils ainé d’un Warrant de Midshipman pour un de Ses enfans qui est d’une grande esperance.
            Les Du Pont, à commencer par Pontius Cominius qui porta les lettres de Camille au Capitole, et passa le Tibre Sans bateau ne Sachant pas nager, ont toujours êté des Hommes de résolution et de ressource. Je ne veux pas qu’ils soient une richesse nulle, ni une mauvaise acquisition pour aucun Pays, moins encore pour le Vôtre.
            Mon Fils et moi ne vous aurions pas tourmenté pour Son Enfant, Si nous ne Savions que les demandes Sont très multipliées et que celles qui Seront fortement recommandées pourront Seules esperer de réussir.—nous joignons une Note Sur ce qui peut militer pour mon Petit Fils, né en Amerique longtems depuis que Son Pere a êté citoyen des Etats-Unis, et qui par conséquent n’est pas du tout foreigner.
            
              Vous connaissez le tendre et respectueux attachement que je vous ai voué.
              DuPont (de Nemours)
            
           
            Editors’ Translation
            
              
                Very respectable Friend,
                 Monticello: 7 December 1815.
              
              I just spent three days in your house, showered with Mrs. Randolph’s acts of kindness and filled with the pleasure of seeing your beautiful grown-up granddaughters as well as your very charming,  very young  granddaughter.
              
              Corrêa says that I must leave if I do not want to be detained by the harshness of winter and forced to be a nuisance to you for three months.
              He left the day before yesterday. I stayed two more days in the hope of seeing you arrive at any moment.
              I would have braved winter gladly. I have traveled in Poland through the snow. But my son, who left his factory to accompany me, is obliged to return to it, and I am so ignorant of the English language when I have to speak  or listen to it, that he is almost indispensable to me on a trip.
              However, in order to learn some of this language, which is essential to a friend of America in this country, I have decided to start on the task you had requested of me, to translate my work on education into English.
              I leave you the first pages of it. You will tell me whether I should continue or abandon this enterprise.—If I persist, I do not forget that you promised to use your excellent pen to correct my bad English before it is printed.
              I also leave two other works for you, and I very much hope that you will find the longest one deserving of your attention and that it receives your approbation.
              The three united republics of New Granada, Cartagena and Caracas have asked me for my ideas on a constitution on which they can agree, as they consider their current state to be revolutionary and provisional.
              Twelve large Spanish republics will probably emerge  in America, and I believe they should unite into a confederation among themselves and with your United States.—And I am trying to apply to them, as much as their local circumstances will allow, the projects that my friends and I had formed for the reestablishment of the French republic if, as we wanted, we could have overthrown Bonaparte without receiving or accepting any other kings.
              The third work of which I ask you to accept a copy was composed at sea and deals only with things that are very well known to you as well as to the worthy writer to whom I have addressed them. But you will find in it (pages 36 to 44) a very long note that contains what I thought about Bonaparte when I left France, with an addition dealing with what I think today of his subsequent behavior and the misfortunes of my country.—Alas, it will perish and drag Europe down with it.
              The collapse of Germany, of Italy, and of England will soon follow ours.
              However, if it happened that these downfalls were a little delayed, England would certainly wage a bloody war against you, for which she does not hide her preparations:—She will wage this war out of hatred as much as to have a pretext for keeping her standing army, which she has no intention of discharging, and which greatly supports its government because through it positions can be bestowed and deals can be made.
              Should this war take place I desire that my children, my grandchildren, and myself, despite my age, will distinguish ourselves in it as faithful Americans and brave republicans.
              This is one reason I rely on you and ask you to support with all your influence my eldest son’s  request to the president that a midshipman’s warrant go to a very promising child of his own.
              The Du Ponts, starting with Pontius Cominus, who carried Camillus’s letters to the capitol and, not knowing how to swim, crossed the Tiber without a boat, have always been resolute and resourceful men. I want them to be neither rich idlers nor a bad acquisition to any country, and especially not to yours.
              My son and I would not have bothered you about his child if we had not known that the requests are many and that only those who are strongly recommended have a chance of succeeding.—We enclose a note that may bolster the chances of my grandson, who was born in America long after his father became a citizen of the United States and who therefore is not at all a foreigner.
              
                You know my tender and respectful attachment for you.
                DuPont (de Nemours)
              
            
          